FILED
                      UNITED STATES COURT OF APPEALS                         OCT 20 2011

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                         No. 10-10111

                Plaintiff - Appellee,             D.C. No. 3:00-cr-00505-WHA-3
                                                  Northern District of California,
  v.                                              San Francisco

CHARLES W. MCCALL,
                                                  ORDER
                Defendant - Appellant.



Before: KOZINSKI, Chief Judge, N.R. SMITH, Circuit Judge, and BLOCK,
Senior District Judge.*

       The memorandum filed on July 5, 2011 is hereby amended. The changes are

as follows:




 Page 2, Line     Insert <3. McCall’s defense theory was adequately covered by
 8                the combination of the reckless disregard instruction and the good
                  faith instruction. And “it is not reversible error to reject a
                  defendant’s proposed instruction on his theory of the case if other
                  instructions, in their entirety, adequately cover the defense
                  theory.” United States v. Romm, 455 F.3d 990, 1002 (9th Cir.
                  2006) (quoting United States v. Mason, 902 F.2d 1434, 1438 (9th
                  Cir. 1990)).> before <3. It is>




       *
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for Eastern New York, sitting by designation.
 Page 2, Line   Replace <3. It is> with <4.    Even if there were an error in the
 8              jury instructions, it is>
 Page 2, Line   Delete 
 9
 Page 2, Line   Replace  with 
 16

       With these amendments, the panel has voted unanimously to deny the
petition for panel rehearing and the petition for rehearing en banc.

       The full court has been advised of the petition for rehearing en banc and no
active judge has requested a vote on whether to rehearing the matter en banc. Fed.
R. App. P. 35.

      The petition for rehearing and the petition for rehearing are DENIED.
No further petitions shall be entertained.